Citation Nr: 1736031	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-14 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for leukemia, claimed as due to exposure to herbicides (Agent Orange).

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter (T. S.)

ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to March 1971, including service in the Republic of Vietnam.  His awards and decorations include the Combat Action Ribbon.  He died in December 2011.  The appellant is his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2012 rating decision in which the RO denied entitlement to accrued benefits based on the Veteran's claim for service connection for acute T-cell Leukemia (also claimed as lymphoma) pending at the time of the Veteran's death (filed in November 2011), as well as denied service connection for the cause of the Veteran's death.  In January 2013, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2013 and the appellant filed a timely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2013.  

Regarding the claim involving service connection for leukemia (adjudicated as an accrued benefits claim), the Board notes that a living person who would be eligible to receive accrued benefits due under 38 U.S.C. § 5121 (a) may also be eligible to be substituted as the appellant for purposes of processing the claim to completion.  See 38 U.S.C. § 5121A (West 2014) (enacted on October 10, 2008, as part of the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  Pursuant to 38 C.F.R. § 3.1010 (c)(2), VA is to treat qualifying death claims (e.g., a VA Form 21-534) as requests to substitute.  Unlike accrued benefits claims that are limited to the evidence of record at the time of the original claimant's death, a substitute claimant would be able to submit additional evidence to be considered by VA that was not of record at the time of the original claimant's death.  

In this case, the appellant filed her Dependency and Indemnity Compensation (DIC) claim in January 2012, one month after the Veteran's death, and thus, meets the criteria to be substituted as the claimant with regard to the Veteran's claim of entitlement to service connection for leukemia, pending at the time of his death.  It is unclear whether the appellant was made aware of her eligibility for substitution.  See Reliford v. McDonald, 27 Vet. App. 297 (2015).  Given that, and because the appellant has submitted additional evidence in support of her appeal, the Board finds that limiting review of the appeal to the evidence of record at the time of the Veteran's death, pursuant to laws and regulations pertaining to the review of claims for accrued benefits, would result in prejudice to the appellant.  See 38 U.S.C. § 5121(a) (West 2014).  Accordingly, the Board finds that it is in the appellant's best interest to be substituted as the appellant in this appeal, and will proceed accordingly.  

Additionally, the RO adjudicated the Veteran's service connection claim for leukemia as a claim for chronic T-cell leukemia.  The medical evidence, however, shows that his cancer at the time of his death was myeloid sarcoma, which, per medical literature is also known as acute myelocytic leukemia, and represents the tissue mass form of various subtypes of acute myeloid leukemia.  See Cristina Campidelli, MD, et al., Myeloid Sarcoma: Extramedullary Manifestation of Myeloid Disorders, Am. J. Clin. Path. (Aug. 1, 2015), https://doi.org/10.1309/AJCP1ZA7HYZKAZHS; Cherie H Dunphy, MD, Myeloid Sarcoma Pathology, Medscape.com (updated Nov 19, 2015), http://emedicine.medscape.com/article/1644141-overview.  As such, the Board has characterized the matter to encompass a claim for leukemia, generally, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In November 2016, the appellant and her daughter  testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC.  A hearing transcript has been associated with the record.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran served in the Republic of Vietnam during the Vietnam Era; hence, his exposure to herbicides (to include Agent Orange) is presumed.

3.  The Veteran was diagnosed with leukemia in November 2011.

4.  A VA physician has determined that the Veteran's leukemia was soft-tissue sarcoma, and as such, a disease recognized by the VA Secretary as etiologically related to exposure to herbicides (to include Agent Orange).

5.  The Veteran died in December 2011; the death certificate lists the immediate cause of death as acute renal failure due to acute leukemic crisis, due to Agent Orange exposure.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for leukemia are met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2016).

2.  Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.340, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100  5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

In view of the favorable dispositions of the claims for service connection for leukemia and for service connection for the cause of the Veteran's death, the Board finds that all necessary notification and development actions needed to fairly adjudicate each of these claims have been accomplished.

I.  Service Connection for Leukemia

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d). 

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam Era will be considered to have been incurred in service.  38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.307 (a)(6).  In this case, the Veteran's service record reflects his service in Vietnam during the Vietnam Era.  Thus, his exposure to herbicides is presumed.  Id.  

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed at 38 C.F.R. § 3.309 (e), and they include soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, with some exceptions for disabilities that are not at issue in this appeal, which shall have become manifest to a degree of 10 percent or more within a year after the last date on which a Veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307 (a)(6)(ii) .

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The appellant's essential assertion is that the Veteran's leukemia developed as a result of his presumed exposure to Agent Orange during his Vietnam service.  

The Veteran's service treatment records are devoid of any indication that he complained of or was treated for any leukemia or other form of cancer during service. Rather, the appellant testified, and the evidence indicates, , that the Veteran's cancer was diagnosed in November 2011, just prior to his death in December 2011.  

In support of her appeal, the appellant submitted a January 2013 letter from a VA physician, S. A., M.D., from the Department of Internal Medicine at a VA Medical Center.  In the letter, Dr. A. indicated that he had obtained results from the Veteran's bone marrow and lymph node biopsy.  The lymph node biopsy results were consistent with myeloid sarcoma, which, as the Board noted in the Introduction, is also known as acute myelocytic leukemia, and the bone marrow biopsy was consistent with acute leukemia.  Dr. A. further noted that there was a correlation between dioxin, or Agent Orange, exposure and the development of soft tissue sarcomas.  Thus, it was his opinion that the Veteran's exposure to dioxin contributed to the development of his cancer.

Per Dr. A.'s letter, the Veteran's leukemia was identified by biopsy as consisting of soft-cell sarcoma.  Given Dr. A.'s opinion and the presumptive service connection provisions listing soft-cell sarcoma (other than specific types not at question in this appeal) as a disease recognized by the VA Secretary associated with exposure to herbicide agents, and thus one for which service connection may be awarded on a presumptive basis; and given that the Veteran's death certificate listed acute leukemic crisis as an underlying cause of his death, the Board has resolved all reasonable doubt in the appellant's favor,  and finds that the Veteran had developed manifestations of soft-cell sarcoma to a degree of at least 10 percent during his lifetime so as to warrant presumptive service connection.  See 38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.307 (a)(6).


II.  Service Connection for Cause of Death

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In the instant case, the Veteran's death certificate listed his immediate cause of death as acute renal failure due to acute leukemic crisis.  Where service connection for the Veteran's leukemia has been awarded, and acute leukemic crisis was listed on the death certificate as a direct underlying cause of his death, the evidence supports a finding that the Veteran's service-connected leukemia was an underlying, principal cause of his death.  

Resolving all reasonable doubt in the appellant's favor, the Board finds that the elements for establishing service connection for the cause of the Veteran's death are all demonstrated, and thus, service connection for his cause of death is warranted.  







      (CONTINUED ON NEXT PAGE)


ORDER

Service connection for leukemia is granted.

Service connection for the cause of the Veteran's death is granted. 




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


